NO.    93-207
           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                  1993


STATE OF MONTANA,
          Plaintiff and
     v.
PATRICK JAMES CAMPBELL,
          Defendant and



APPEAL FROM:   District Court of the Eleventh Judicial District,
               In and for the County of Flathead,
               The Honorable Michael H. Keedy, Judge presiding.


COUNSEL OF RECORD:
          For Appellant:
               Patrick James Campbell, Pro se,
               Deer Lodge, Montana
          For Respondent:
               Hon. Joseph P. Mazurek, Attorney General,
               George Schunk, Assistant Attorney General,
               Helena, Montana: Thomas J. Esch, Flathead
               County Attorney, Kalispell, Montana


                             Submitted on Briefs:      August 26, 1993
                                            Decided:   November 16, 1993
Filed:
Justice William E. Hunt, Sr., delivered the opinion of the Court.
     Appellant Patrick James Campbell appeals from an order of the
Eleventh Judicial District Court, Flathead County, denying his
petition to vacate sentence.
     We affirm.
     Appellant raises one issue on appeal, which we rephrase as
follows:
     Did the District Court err when it denied appellant's request
for an independent psychiatric evaluation?
     On July 12, 1983, Campbell stole an automobile from a grocery
store parking lot in Kalispell.              During the police chase, he
attempted to smash head-on into a police car.           Subsequently, a jury
convicted him of felony theft and felony aggravated assault. On
February 15, 1984, the court sentenced him to prison terms of four
and seven years for theft and aggravated assault, and five years
for being a persistent felony offender, all to run consecutively.
In addition, the court designated him as a dangerous offender for
purposes of parole eligibility.
     Campbell appealed his conviction and sentence to this Court in
State v. Campbell (1985),     219 Mont. 194, 711 P.2d 1357.         In that

appeal,    we held that § 46-14-202, MCA,          does not provide for a
second     psychiatric   evaluation.        Campbell,   711 P.2d at 1362.
Campbell now raises the same issue nine years after his initial
conviction in District Court.          We will consider this action as an
appeal from a denial for post-conviction relief.            Because we have
previously ruled on this issue in Campbell's initial appeal, we

                                        2
hold that resjudicata precludes Campbell's appeal for post-conviction

relief.   Hawkins v. State (1990),       242 Mont. 348, 351, 790 P.2d 990,
992.
       We affirm the decision of the District Court.
       Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as
precedent and shall be published by its filing as a public document
with the Clerk of the Supreme Court and by a report of its result
to Montana Law Week, State Reporter and West Publishing Company.




We concur:




                                     3